ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that WILLIAM R. PEARSON of WOOD-BURY, who was admitted to the bar of this State in 1967, be publicly reprimanded for violating RPC 8.4(b) (conduct prejudicial to the administration of justice),
And respondent having filed a motion to strike portions of the Disciplinary Review Board’s report, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and WILLIAM R. PEARSON is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter, and it is further
ORDERED that respondent’s motion to strike portions of the Disciplinary Review Board’s report is denied.